DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “144” has been used to designate both distal region and distal end [see 0084].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "124" and "144" have both been used to designate distal region [see 0078 and 0084].   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 
Claim Objections
Claims 27, 32, 35, 40, 44 are objected to because of the following informalities:
Claim 27: “disposed at least partially within an associated one of the plurality of channels” should read “disposed at least partially within the associated one of the plurality of channels”
Claim 32: “comprises an inclined surface” should read “comprises the inclined surface”
Claim 35: “comprises a distal end” should read  “comprises the distal end”
Claim 40: “ comprises a distal end” should read “comprises the distal end”
Claim 44: “disposed at least partially within an associated one of the plurality of channels” should read “disposed at least partially within the associated one of the plurality of channels”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27, 28, 30, 34, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Schmied et al. (US 2010/0262127 A1) in view of Khosla et al. (US 2014/0276890 A1). 	Regarding claim 27, Schmied et al. disclose a universal wire driver attachment  
However, Schmied et al. do not explicitly disclose the driveshaft having a proximal region and a distal region forming a plurality of channels extending perpendicularly from the longitudinal axis, the distal region of the driveshaft comprising a plurality of channel surfaces surrounded an associated one of the plurality of channels to constrain a plurality of primary jaws from moving in an axial direction along the longitudinal axis, the driveshaft terminating at a distal end, and the plurality of primary jaws are spaced apart from the distal end towards the proximal region of the driveshaft; the plurality of primary jaws movably disposed at least partially within an associated one of the plurality of channels, the plurality of primary jaws comprising a plurality of wire gripping surfaces facing the longitudinal axis and configured to grip the surgical wire inserted therebetween, the plurality of primary jaws cooperate with the plurality of channels such that the plurality of primary jaws are constrained from moving in the axial direction along the longitudinal axis, and at least one of the plurality of primary jaws comprises an inclined surface positioned at an angle relative to the longitudinal axis of the driveshaft; a biasing member configured to urge the plurality of primary jaws inward toward the longitudinal axis to grip the surgical wire; an input device movably disposed between an actuated position and a non-actuated position; and a securing mechanism engaged with the input device, the securing mechanism 
Regarding claim 27, Khosla et al. disclose the driveshaft having a proximal region and a distal region (see fig. below) forming a plurality of channels extending perpendicularly from the longitudinal axis [0028, “channels of the drive shaft”], the distal region of the driveshaft comprising a plurality of channel surfaces surrounded an associated one of the plurality of channels [0028, as “channels of the drive shaft” would have channel surfaces] to constrain a plurality of primary jaws fig. 1 (30, 31, 32) [0028] from moving in an axial direction along the longitudinal axis [0028, 0031], the driveshaft terminating at a distal end [0013, “hollow drive shaft has a distal end”], and the plurality of primary jaws are spaced apart from the distal end towards the proximal 

    PNG
    media_image1.png
    287
    642
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    321
    372
    media_image2.png
    Greyscale


Regarding claim 28, Schmied et al. and Khosla et al. disclose the universal wire driver attachment of claim 27, wherein the driveshaft comprises an outer surface facing the securing mechanism (see fig. below), and each one of the plurality of primary jaws comprises a flange fig. 2 (33) of Khosla et al. configured to engage the outer surface of the driveshaft and prevent the associated primary jaw from moving in an inward direction past the longitudinal axis of the driveshaft [0031 of Khosla et al., “… drive shaft bearing and the jaw guide are displaced in a distal direction, pushing the clamping jaws in distal direction, pushing the clamping jaws in distal direction…” ].

    PNG
    media_image3.png
    395
    736
    media_image3.png
    Greyscale


Regarding claim 34, Schmied et al. and Khosla et al. disclose the universal wire driver attachment of claim 27 wherein the securing mechanism comprises a wedge fig. 2 (22) of Khosla et al. operatively coupled to the input device fig. 2 (21) of Khosla et al. and the wedge comprises the engagement surface (see fig. below). 

    PNG
    media_image4.png
    321
    372
    media_image4.png
    Greyscale

Regarding claim 35, Schmied et al. and Khosla et al. disclose the universal wire driver attachment of claim 34 wherein the driveshaft comprises a distal end adjacent to the distal region [0006 of Khosla et al.], and the wedge is disposed between the plurality of primary jaws and the proximal region such that the wedge is disposed between the plurality of primary jaws and the proximal region (see fig. below) such that the wedge is movable forward toward the plurality of primary jaws for disposing the . 

    PNG
    media_image5.png
    287
    642
    media_image5.png
    Greyscale

Allowable Subject Matter
Claims 29, 31, 32, 33, 36-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 44-46 are allowed if applicant makes the suggested amendment to claim 44 as outlined in the claim objections section above.
The following is a statement of reasons for the indication of allowable subject matter:  the requirement of certain relationships between parts (i.e. wire gripping surfaces remain disposed in the lumen of the drive shaft when the securing mechanism is in the secured or unsecured state) is specific and difficult to find despite many similar mechanisms already existing for the same purpose with varying designs. Additionally, applicant’s claims often mix parts of different embodiments of the specification and therefore finding a single teaching or reasonable/obvious combination of teachings of all elements is improbable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627. The examiner can normally be reached Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775